Title: To James Madison from Walter Jones, 15 May 1796
From: Jones, Walter
To: Madison, James


Dear Sir.
May 15th. 1796.
I have to thank you for your favours of the 1st. of May, which I r[e]ceived on the 12th.—the printed observations have obtained all the approbation from me, which their Temper & Matter So justly claim. But, my dear Sir, Temper & argument lose much of their Force, amid the Conflicts of party, exasperated by the Spirit of Faction, and to Such I fear, is the fate of these States, at present, Committed. Surely a preference is due to the Success of popular rather than of executive or prerogative Party, in as much as the disquiet & turbulence of eternal contest, or even the hazards of revolution, are preferable to the tremendous order and Stillness of executive despotism. But hac urget Lupus, hac Canis angit. A Philanthropist must Consider it as a choice of two Evils; and look with insatiate longing, to an order of Things, wherein the prevalent Habits of the Citizens shall be such, as both to meliorate the moral dispositions of the whole, and to withdraw the Temptations, which the powers, Emoluments, & distinctions of Government, now presents to its Functionaries. I know that the order of things here alluded to, is generally dismissed with the Epithets of Visionary, Utopian, impracticable: yet inlightened & Scientific as this age deems itself, its Fitness to make Such a decision is extremely questionable for 1st. The Systems of Ethics (and Politics is a troublesome appendage of Ethics) are as various as their authors, and generally at variance with each other. Ten thousand effects of Institution are daily mistaken, for unavoidable propensities of our nature. 2y. It has been long & wisely observed, that men are born with much more equality of moral & intellectual Capacities, than is generally Supposed or admitted. All are most eminently the Subjects of Habit. Habits are, for far the greatest part, the offspring of Institution. The great Sources of Institution are Education, Theology, Commerce & Government; and Some of the most generally pernicious Institutions are thence derived. The Science respecting these topics is almost in Embryo; if there be extant even a tolerably Complete History & analysis of the human mind & its moral powers it is to me unknown. Under these Circumstances, is it reasonable to look only to the Causes of Evil Habits for their remedies? Is it not highly precipitate & presumptuous, to pronounce, that a moral Condition of human Society, that is natural, possible, and, in the extreme, desirable, shall be for ever unattainable?
It grieves me when I see Virtue & Talents waisting their unavailing Energies, in Stemming public Vice and promoting public happiness, by Such defective, clumsy Instruments, as the checks & modifications of written Forms of public Rule. As well might we hope by Abracadabra, or other words of Incantation, to mend a broken Limb, or heal Corrosions in a vital Organ. It is time we should quit the retrospective Process, of deducing the excellence of our own Institutions from a Comparison with worse that have preceded them. We Should take a Commanding Station at the point, to which our predecessors have conducted us, and rather look forward to what Mankind may do & may be, than backward to what they have done & have been. I am persuaded that a few hundred Individuals, united in Common principles, measures & Efforts for the moral Improvement of our Citizens, in any one of these States, would render more real Service to Social happiness, than all the Kings, Presidents, Senators & legislators that ever existed. In all ages the great Importance of manners in a State has been acknowledged & recommended; but there the matter has rested; because the Instruments for beginning the work, have been Constantly mistaken—the Subject⟨s⟩ of manners are only Individuals, the Interest is individual, and individuals can alone become effective Instruments—to make positive & coercive Institutions the Instruments, is to Constitute a wolf the Sheperd of the Flock.
We Seem So to Confide & triumph in our modern Improvements of elective and representative Government, as to mistake the diminution of an Evil, for a Substitution of positive good—we are apt to overlook the powerful Counterpoise to these Improvements, which the Ingenuity & vigilance of executive Government has at the Same time invented; and which operates more Slowly, but more Surely in atchieving despotism, than the Satellites of a Dionysius or the Legions of a Cesar. It will be readily imagined that I mean a monied Interest, built upon public Debts & Funds, and these upon Taxation. This rivets the alliance between prerogative & Commerce, naturally enough leaning to each other, from a Spirit of monopoly Common to both—let us imagine one of these improved Governments beginning to Act. The Theorists have provided Checks & ballances enough to Satisfy the wishes, even of the vice-president, Mr. adams—the Executive, as it [sic] its nature, begins to arrogate & to acquire all the power it can—the Equipoise is disturbed; the Ligatures of the checks are Strained—the Representatives oppose these pretensions—Contest ensues—the arrival of despotism is procrastinated, but not endangered—this Struggle, in its progress, displays examples of vigour, Capacity and Virtue; in time too of vigour Capacity & vice—characters of the latter Sort, ingender the Venom of Faction, and are as criminally ambitious as the Executive departments—the occasional developement of the bad motives of a factious opposition, bring the whole into disrepute & distrust—the faction perhaps succeeds in disposessing their adversaries, & take the Helm—they practice the very arts they reprobated in their predecessors—representative Confidence is weakened, executive Rule is proportionably fortified. In the meantime what is become of the Soveriegn People? They, poor Souls, were told they had formed a Government—that a due number of checks and balances were provided—they confide in the Magic of these checks & balances—they indulge an Apathy to public Concerns & Information—they persue, with extreme avidity, the objects of Self Interest and Self injoyment, in which are Swallowed up their Benevolence & public Spirit. If they are appealed to, in the contests of Government they have no intellectual Light to guide them—about the Period of Elections, or at the Crisis of Some interesting measure, they may be roused into temporary motion from the Impressions of vicious popular Candidates or of Government-runners, as those Impressions may happen to Strike—if excited to more durable exertions, it will be with Zeal without Knowledge—they are become fit Subjects to add fuel to the Flame of popular Fury, or Force to the Sword of executive ambition; they manifest by their precipitancy & Passion; that they mistake the Dissoluteness of opinion & principle for the manly expressions of rational Liberty, and an Impatience of restraint & order for a magnanimous disdain of oppression.
Reflixions of this Sort frequently occupy my Mind, and nothing would give me more pleasure, than an Interchange of observations from you & Mr. Page, when you are retired from the present busy Scene. I am illy placed for any useful discussion. The Gross of our people are political Paralytics; and most of those who are more capable of Conversation, and with whom I have most intercourse & Intimacy, are So diametrically opposed to me in opinions, that we avoid topics that would produce nothing but unavailing Dispute. Present me most kindly to Mr. Page, Shew him this Letter, and beli[e]ve me Dear Sir yours with Esteem & affection
Walt: Jones

May 17th. This Letter, waiting for the Post, has remained with me, till I have Seen the account of a Memorial from the County of westmorland presented by your Speaker. I have as little reason to respect the Qualifications of our member, or the arts by which he became Such, as any person in existence, but I really detest the mixt motives of arrogance, Spite & littleness of mind, that could Suggest a measure So calculated to degrade & give pain to a man whose Sin was merely political. Knowing as well as I do the manner in which the thing was moved & effected, I confess had I been the representative, I should have been ashamed to present it—but that is not the Case with the member. The Stockjobbers and mercantile people find an alliance with executive Government at present uneligible, but Seem not to reflect how dangerous a Connexion it is. When they have aided its Growth, to a Certain extent, it will infallibly Swallow up its weaker associate. My observations ⟨rela⟩tive Government respect the Function and not the Functionary I think the present man as venerable virtuous and able as any we could have chosen. The Esprit de Corps incident to the office, is too Strong for the officer—it will fashion him generally & very Seldom can the officer fashion it. The distinction & power are personal & Captivating—the Duties too extensive for any Single Capacity—he must too often have Eyes & See not, Ears & hear not, an understanding & not perceive—in a thousand Cases he must depend on others for all this.
WJ.
